BobiNSON, O. J.
(dissenting).- — I. The theory of the appellants on the original submission was that Beck & Co. and "Shaber, Beinthal & Co. were joint wrongdoers, and that the satisfaction of the claim of the plaintiff, as against the latter, operated to release the former. It was not understood by the court, nor apparently by counsel for the appellee, that the appellants claimed that satisfaction of the demand of the plaintiff against Shaber, Beinthal & Co. would operate as a release of Beck & Co., even though they were not joint wrongdoers, and the original opinion was written to meet the theories on which the case was submitted. If it can be said that the appellants did make the claim indicated, it was done so obscurely that it was properly disregarded. It is fairly presented for the first time in the petition for rehearing. But it has been the well-settled rule of this court not to grant relief on grounds asked for the first time in a petition for rehearing. McDermott v. Railway Co., 85 Iowa, 192. Therefore I am of the opinion that the appellants are not entitled to the relief given by the decision of the majority.
II. I agree with the majority that Beck & Co. were not joint wrongdoers. Having reached that conclusion, it, seems to me that it should follow, as a logical result, that payment by one of them would, at most, operate to discharge the other only to the extent of the payment. But the majority, after holding that there was not a joint wrong, illogically, as I think, hold that, as the writs of attachment were levied *584■upon, the same property, at about the same time, the trespass-resulted from but a single act of the sheriff, and for the single purpose of turning the property into money, that it might be applied on whatever judgments were obtained. The fact is that the writs were not levied simultaneously. That of Beck & Co-. was the one first levied upon the stock, and full possession was taken under it, not for the purpose of turning the property into money, that it might be applied on “whatever judgments” should be obtained, but to hold the property for the purpose of applying it in payment of any judgment which Beck & Co. should recover. The levy under the Shaber, Reinthal & Go. writ was made after the other levy was completed, and was only designed to hold so much of the property previously levied upon as should not be required to satisfy the claim of Beck & Co. The possession taken under the first writ was not in any manner affected by the second levy. This must have been the case, if there was not joint action and a joint trespass.
I think the majority err in saying that the court instructed the jury in the Shaber, Reinthal & Co. case that Miller was entitled to all the damages done his property. The material inquiry as to damages in that case was, what damages were caused by the wrongful suing out of the writ in that ease and the proceedings thereunder ? and the damage which resulted from the writ issued in favor of Beck & Co. was not referred to in the pleadings, nor in the charge to the jury, nor was it properly involved in the case. Therefore, if Miller recovered in that case for damages caused by Beck & Co-., he recovered that to which he was not entitled; but that fact, according to ordinary rules, concerned only the parties -to that action.
The question to be determined in this action, after it has been ascertained that the writ was wrongfully sued out, is, what damage was caused by the wrongful suing out of the writ in this case ? not the aggregate damages caused by the wrongful suing out of the two writs. If it be conceded, however, for the purpose of this case, that credit for any *585payment made in tbe case of Shaber, Beinthal &. Co., on account of damages which were in fact caused by the issuing of the writ in the Beck & Co. case, should be given in this case, it does not follow that such payment operated to discharge Beck & Co. from further liability. As we have seen, no claim was made in the Shaber, Beinthal & Co. case for damages caused by the Beck & Co'. writ. Since the firms were not joint wrongdoers, it cannot properly be claimed, as it seems to me, that payment made in the Shaber, Beinthal & Co1, case should operate to discharge all claim for damages which resulted from both writs. No claim of that kind was made in that case. Beck & Co. were not parties to this action, and were not bound by the adjudication. Had .the jury in the case found the damages caused by the wrongful issuing of this writ to have been one thousand dollars, and Shaber, Beinthal & Co. had paid but five hundred dollars of the amount, Miller, on any theory of the casé, would have been entitled to recover of Beck & Có. for damages caused by the writ in excess of five hundred dollars, but Beck & Go. would not have been bound by this adjudication in the other ease; and on what principle can it be held that Miller would have been estopped," by that adjudication, to recover of Beck & Co1. the amount of damages he had actually sustained for which payment had not been made ? Had the firms been joint wrongdoers, the payment of a part of the damages sustained by Miller would not have discharged the other from liability, unless payment was made in full satisfaction of the claim. This is shown by authorities cited in the opinion of the majority. Hence it appears to me, inasmuch as no attempt was made in the Shaber, Beinthal & Co. suit to recover damages caused by the Beck & Co. writ, it should not be said, as a matter of law, that payment of the damages recovered in that case operated as a full discharge of all claim for damages under both writs. I also think that the parties to this action are not, as to each other, bound by the adjudication in the other action, and that the defendants cannot rightly ask for more than that credit be *586given in this action for what was actually paid in the other on account of damages caused by the Beck & Co. writ, and such credit was allowed under the charge of the district court. That would not allow the plaintiff to recover more than the amount to which he is entitled, but would limit him strictly to a recovery for actual damages and for the malicious suing out of the writ. Whether the writ was sued out maliciously is not shown, but, under the charge of the court, the jury was authorized to award the plaintiff exemplary damages, if actual damages had been -shown. Since the firms were not joint trespassers, an allowance for the malicious suing out of the Beck & Co. writ was not and could not have been involved or adjudicated in the Shaber, Reinthal & Co. case. The jury found specially .in that case that the writ was not sued out maliciously, but no finding of that character was made in this case.
It is said in the opinion of the majority that, if Miller sued in each action for a conversion of the property, he could not have payment for it twice. The claim of Miller in the Shaber, Beinthal & Co. case was on the attachment bond to recover, among other things, for the seizure and sale of the stock of merchandise; and the court charged the jury, not that it might allow as for a conversion of the property, hut for loss or depreciation in its value, and that, if it had been sold by the sheriff for its full value, no damage, by reason of loss or depreciation, had been sustained. I do not think there is any ground for claiming that the effect of the adjudication was to hold that the title to the attached property was vested in the attaching creditors. The record shows that the jury was fully warranted in finding that the plaintiff did not, in the allowance made in the Shaber, ftein-thal & Go. case, receive the full amount to which he was entitled for damages cause by the two writs. Three witnesses testified for the plaintiff respecting the value of his stock when seized under the writs. The plaintiff testified that the stock was then worth about three thousand three hundred dollars, and that the value of the stock and tools, *587ladders, and other articles, was about three thousand nine hundred dollars. Another witness testified that the stock, when seized, was worth three thousand two hundred dollars, and the third testified that it was worth two thousand eight hundred dollars. A traveling salesman of Beck & Co. testified that he examined the stock about two weeks after it was attached, and that it was reasonably worth, in Council Bluffs, about five hundred dollars, and could have been replaced new for a sum not exceeding five hundred and seventy-five dollars. Another witness testified for the defendants that the stock was worth, when seized, between seven hundred dollars and eight hundred dollars. It is admitted that the stock was sold by the sheriff as perishable property, about two months after it was seized, for five hundred and twenty dollars. The record does not disclose what was done with the tools, ladders, and other articles not included in the stock, and which are shown to have been worth about six hundred dollars. The plaintiff testified that none of them were returned to him. The estimates- given are exclusive of six hundred dollars, which the plaintiff testifies was the value of the good will of his business, which seems to have been destroyed by. the attachment. It appears to me clear that the plaintiff did not in the Shaber, Beinthal & Co. case, recover the full amount of his loss; that the amount allowed by the jury in this case was fully warranted by the evidence, and, with that recovered from the other firm, did not exceed his actual loss; and that the decision of the majority operates as a denial of justice. The cases of Ennis v. Shiley, 47 Iowa, 552; Engleken v. Webber, 47 Iowa, 558; and Jackson v. Noble, 54 Iowa, 641, although not precisely in point, tend to support the views I have expressed. The case, of Metz v. Soule 40 Iowa, 236; was governed by rules of law not applicable in this case; and the case of Love joy v. Murray, 3 Wall. 1, involved a joint trespass. In my opinion, the decision of the majority is contrary to established and well recognized legal principles, and the judgment of the district court should be apfiemed.